Citation Nr: 1729741	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for service-connected degenerative changes associated with herniated nucleus pulposus of L5-S1.

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected radiculopathy of the right lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2003 to March 2011.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.

This matter was previously before the Board in March 2015, December 2015, and September 2016, at which time it was remanded for additional development.  It is now returned to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the lumbar spine, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the most recent VA examination, which took place in February 2016, did not fully address all of these factors.  While the appeal was remanded in September 2016, that was only to obtain clarification from an April 2013 VA examiner as to a notation regarding incapacitating episodes.  The Board regrets the additional delay but since the most recent examination remains inadequate, another examination is required.

The remaining claims are intertwined with the issue of entitlement to an increased rating for the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to evaluate the current severity of the lumbar spine disability.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the spine.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




